This case very much resembles that of Tate v. Greenlee, ante, 486.
It is a motion to dismiss the bill, thirty-five years or thereabouts having elapsed from the death of Gilbraith Falls, complainant's father, until the time of filing it. It appears that at the time of Gilbraith Falls' death that the complainants were infants; that some of them (his daughters) married in their infancy; that their husbands are yet living. They further state that a negro woman by the name of Flora, now the mother of several children, was part of the estate of their father; that division was never made of her amongst the distributees; and that the reason why they did not bring suit sooner was that they had reason to believe that Hugh Torrance, who had married their mother, who was the administratrix of their father's estate, would have directed the said negroes to be delivered up to them at his death, so that the bill is not brought for a general settlement only, but for a division of the negroes thus pointed out. For these reasons we think the bill ought not to be dismissed.
PER CURIAM.                                Motion to dismiss denied.
Cited: S. c., 11 N.C. 413; Petty v. Harmon, 16 N.C. 494; S. v.McGowen, 37 N.C. 17; Shearin v. Eaton, ib., 284; Grant v. Hughes.94 N.C. 237. *Page 278 
(492)